Terral, J.,
delivered tbe opinion of tbe court.
It is a rule of law that every person is entitled to a remedy for bis compensation for every injury to bis person, reputation, or property, however inflicted by another person; and it also allows tbe jury to impose punitory damages, for such injuries as are done under circumstances of insult, malice, fraud, oppression, or willful wrong. Storm v. Green, 51 Miss., 103, 109; Railroad Co. v. Scurr, 59 Miss., 456 (42 Am. St. Rep., 373); Manufacturing Co. v. Marlett, 78 Miss., 872 (29 So. Rep., 62). Other authorities might be added, but are omitted, because we know of no broader rule, anywhere advanced, than the one here stated.
*772In the case here before us we find none of the elements that authorize their imposition by the jury, and they should have been so instructed. The most that can be said of the act of the ticket agent at Oxford is that he was negligent in the issuance of the ticket sold to appellee, and his negligence, if any, was of the slightest sort; for he states, and it is not disputed, that after writing the ticket, and while looking it over, as was his custom, in order to be sure of its correctness, it was taken from his hand by appellee, as the train was starting on its trip, arid that the mistake in the ticket occurred on account of the sudden and unexpected hurry in its issuance, and to his evident regret, as his subsequent conduct shows. A negligence so gross as to evince a reckless disregard of consequence is also said to be a ground for authorizing the imposition of punitory damages (59 Miss., 461); but that sort of negligence cannot be fairly said to characterize the action of the agent in this case. And there was nothing in the act of the conductor of the train from which he was ejected that justified the infliction of exemplary damages. He. simply executed the rules of the company, as it was his duty to it to do. The appellee was entitled to recover only his actual damages.
For the error of the court in the instructions, as indicated, and in refusing a new trial, the judgment is reversed, and the case is remanded.

Reversed and remanded.